DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 05/04/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-14 and 16-18 are under examination. 
Claims 15, 19, and 20 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application claims the benefit of, and priority to, U.S. Provisional Patent No. 62/133,638, filed March 16, 2015. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim 1. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
assembling the sequence reads to contigs using computer based algorithms; obtaining consensus sequences between the contigs; 
filtering out non-consensus sequences from the consensus sequences; and identifying a somatic mutation in the filtered sequence reads (as in claim 1); 
In this case, the claim requires assembling sequence reads using an algorithm and a review of the specification teaches mathematical algorithms for performing these functions [pages 22, 23]. Furthermore, the filtering step necessarily requires performing mathematical operations to remove data based on certain parameters. Therefore, when read in light of the specification, the claim clearly encompasses a mathematical concept. Additionally, the obtaining, filtering, and identifying steps are not limited to any particular operations and therefore broadly comparing sequence data (i.e. letters and/or numbers). As such, these are acts that can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. Accordingly, the claim as a whole is directed to the judicial exception. For these reasons, the claims are directed to a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES]. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”). [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
providing a tumor sequence read generated by sequencing nucleic acid from a tumor or tumor cell sample of a patient; providing a normal sequence read generated by sequencing nucleic acid from a normal sample of the patient; and providing a report identifying the somatic mutations…; 
In this case, the providing steps (including the full limitations and not just the verbs) merely obtain data for use by the abstract idea (i.e. pre-solution activity) and, as such, do not meaningfully limit the claimed invention (since they are meaningless in the context of the claims without the subsequent analysis). Therefore, the additionally recited steps/elements amount to insignificant extra-solution activity that does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).  
With regards to the newly added step of providing a ‘report’, this amounts to insignificant extra-solution activity to the judicial exception, wherein "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g)  [Step 2A, Prong 2: NO]. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
The additional providing steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity for the reasons discussed above. The examiner also takes official notice that methods for providing sequence read data and providing a report were well understood, routine, and conventional in the art. This position is supported by applicant’s own specification [pages 3 and 6]. In other words, there is nothing unconventional about how the data is being collected. In addition, the Examiner finds that Applicant’s claims fail to recite any limitations that purport to improve the functioning of a specific claimed device or effect an improvement to the technology. See Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335—6 (Fed. Cir. 2016). Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible  

D. Dependent Claims
Dependent claims 2-14 and 16-18 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 2-14 and 16-18 further limit the specificity of the abstract idea set forth above (e.g. performing additional steps for comparing or filter sequence data, determining a prognosis, designing treatment, assigning scores) for further limit the nature of the data being used for analysis. Therefore, the subject matter of these claims is still part of the abstract idea and is not patent eligible for the reasons discussed above. As such, the claimed subject matter fails to transform the exception into a patent‐eligible application of that exception and fails to integrate the abstract idea into a practical application for reasons discussed above.
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 05/20/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the instant claims do not recite a mental process. In response, as discussed above, the claim requires assembling sequence reads using an algorithm and a review of the specification teaches mathematical algorithms for performing these functions [pages 22, 23]. Furthermore, the filtering step necessarily requires performing mathematical operations to remove data based on certain parameters. Therefore, when read in light of the specification, the claim clearly encompasses a mathematical concept. Additionally, the obtaining, filtering, and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

The following rejection has been modified in view of applicant’s amendments. 
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kennedy et al. (US 8209130; Issued: Jun. 26, 2012) in view of Forbes et al. (Nucleic Acids Research, 2011, Vol. 39, Database issue D945–D950) and Kumar et al. (US 2014/0249764; Pub. Date: Sept. 4, 2014).
Kennedy teaches methods for identifying mutations in nucleic acid samples [abstract, ref. claim 1]. Regarding claim 1, Kennedy teaches generating (i.e. providing) sequence reads by sequencing nucleic acid from a sample [ref. claim 1]. The sample can include tumors [col. 4, last para., and col. 6]. Kennedy teaches assembling a contig based on the reads using a plurality of different assembly programs (i.e. algorithms) [ref. claim 1, Figure 1, col. 2, and col. 15], including de novo algorithms; software for aligning contigs to a reference sequence (i.e. normal sequence) [ref. claim 1], and programs for obtaining consensus sequences [col. 15]. Kennedy teaches identifying mutations based on the alignments to the contig and the reference sequence [ref. claim 1, Figure 1, Col. 21, Col. 22], wherein the mutations can include rare somatic mutation [col. 16, 1st para]. Kennedy additionally teaches performing the above computational methods using computer processors [col. 22]. 
Kennedy does not specifically teach filtering out non-consensus sequences from the consensus sequences, and identifying mutations in the filtered read set, as in claim 1. However, Kennedy teaches alignment algorithms that only select consensus sequences that exhibit a certain amount of overlap based on alignment scores [Col. 13, Col. 16, Col. 17, Col. 19], i.e. those without sufficient scores are removed or filtered from the assembly process, and using assembly algorithms that exclude sequences from further analysis based on quality thresholds [Col. 1, Col. 20]. For purposes of examination, it is noted that mismatch sequences are broadly interpreted as non-consensus sequences absent any limiting definition to the contrary. Therefore, Kennedy at a minimum suggest the filtering 
Furthermore, Kumar teaches methods for assembly of nucleic acid sequence data. Kumar specifically teaches a storage structure configured to display and/or provide reports comprising sequence data mutation data [0080, Figure 2] as well as de novo sequence assembly methods that include identifying non-matching regions (i.e. non-consensus regions) by implementing a filter or threshold [0081], wherein the filter or threshold values may be set in order to allow a prediction of a gap or a region of non-assembly, or non-matching. 
Alternatively, Forbes provides comprehensive web-based methods for querying, identifying, filtering, and displaying somatic mutation data [Abstract; D946, col. 2], wherein filters are available including restrictions by mutation type (substitution, deletion, etc.; missense, nonsense, frameshift etc.), sample source (cell line, primary tumour), somatic status (was the mutation confirmed somatic or was the normal tissue not available) and systematic screens.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method/system of Kennedy by filtering out non-consensus sequences, as claimed, since Kennedy suggest such limitations and since computational methods and tools for querying and filtering somatic mutation data were routine and conventional in the art, as taught by Kumar and Forbes. The motivation would have been to improve detection accuracy by analyzing read overlaps with reduced errors or to ensure that assembled sequences include accurate somatic mutations. One of ordinary skill in the art would have expected this modification could have been made with predictable results since Kennedy teaches using any alignment and assembly programs known in the art to implement their methods [Col. 15-21]. 
With regards to providing a report for identifying the somatic mutations from the tumor, Kumar teaches functionality for outputting reports comprising sequence mutation data, as discussed above, Forbes additionally provides graphical tools for outputting somatic mutations [Figures 1 and 2], and Kennedy also suggests this limitation [Col. 4]. Therefore, all aspects of this limitation were taught or suggested by the combination of Kennedy, Kumar, and Forbes.

Regarding claim(s) 14, Kennedy does not specifically teach determining a prognosis or treatment regimen as claimed. However, Kennedy suggests these features since one of ordinary skill in the art would recognize that identifying the presence of mutations is necessarily a prognostic indicator and since Kennedy suggests physicians using the information generated by their methods [Background].  Regarding claim(s) 16, 17, and 18, Kennedy teaches comparing reads to a library of mutations, as discussed above, assigning quality scores to reads, and listing mutations based on the scores [col. 4, ref. claims 1-5]. 
Response to Arguments
Applicant’s arguments, filed 05/20/2021, have been fully considered but are moot in view of the modified rejections, which applies newly relied upon references to address new claim limitations.  It is noted that Batzglou and McCamish are no longer relied upon. 
In response to applicant’s argument that Kennedy does not disclose or suggest a filtering step so that patient specific variations are excluded making it much more difficult to identify tumor specific somatic mutations, this argument is not persuasive. As discussed above, Kennedy does not specifically teach filtering out non-consensus sequences from the consensus sequences, and identifying mutations in the filtered read set, as in claim 1. However, the examiner has acknowledged that Kennedy suggests this limitation since he teaches alignment algorithms that only select consensus sequences 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method/system of Kennedy by filtering out non-consensus sequences, as claimed, since Kennedy suggest such limitations and since computational methods and tools for querying and filtering somatic mutation data were routine and conventional in the art, as taught by Kumar and Forbes. The motivation would have been to improve detection accuracy by analyzing read overlaps with reduced errors or to ensure that assembled sequences include accurate somatic mutations. One of ordinary skill in the art would have expected this modification could have been made with predictable results since Kennedy teaches using any alignment and assembly programs known in the art to implement their methods [Col. 15-21]. With regards to providing a report for identifying the somatic mutations from the tumor, Kumar teaches functionality for outputting reports that identify mutations [Col. 4] and Forbes additionally provides graphical tools for outputting somic mutations [Figures 1 and 2]. Therefore, all aspects of this limitation were taught or suggested by the combination of Kennedy and Forbes. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-14 and 16-18 is/are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-38 of US copending Application No. 15/809613. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In the present case, claim(s) 1 of the instant application is drawn to a method.  However, claims 21 of the copending application are drawn to the same inventions as claim 1 of the instant application with additional limitations in reference claims 22-24. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims, discussed above, of the co-pending application. 
Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619